DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 16 March 2021 has been considered.
Claims 2, 4, 5, 7, 11, 13, 16, 17, 19, 23, 24, 28, 29, 31, 33 and 35-44 have been cancelled.  Claims 1, 3, 6, 8-10, 12, 14, 15, 18, 20-22, 25-27, 30, 32 and 34 have been considered on the merits.
The Declaration Pursuant to 37 CFR 1.132 filed 16 March 2021 has been considered.
Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-10, 12, 14, 15, 18, 20-22, 25-27, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. (WO 2014/122227 – see the IDS filed November 29, 2017) in view of Andersen et al. (US Publication No. 2002/0164700 – see the IDS filed November 29, 2017).
Mikkelsen et al. describe methods for the production of steviol glycosides such as rebaudioside D and rebaudioside M (abstract; paragraphs [0301]-[0306]).  The methods use an Saccharomyces cerevisiae which can produce steviol glycosides such as rebaudioside D and rebaudioside M due to transformation with genes encoding enzymes necessary for steviol biosynthesis (paragraphs [0007]-[0011], [0036]-[0039], [0055]-[0058] and [0166]-[0230]).  The glucose feed rate during fermentation can be controlled to prevent oxygen depletion and to minimize ethanol formation, i.e., glucose-limited conditions (see the Examples at paragraphs [0322] and [0350]).
Mikkelsen et al. do not describe a fermentation method in which the yeast is grown at a second growth rate which is less than the first growth rate, and adding glucose to the medium in a second mode different from the first mode.
Andersen et al. describe a method for increasing product yield of a polypeptide of interest produced by recombinant host cells such as Saccharomyces cerevisiae (abstract; paragraph [0031]).  The recombinant host cells are initially cultured at a relatively high growth rate to enhance protein production, and then the metabolic rate of the cells (and hence growth rate) of the cells is slowed by decreasing the feed rate of glucose to the culture, thereby maximizing yield of usable proteins (paragraphs [0007]-[0010], [0016]-[0033]).  The metabolic rate shift can be tuned for any given recombinant protein expression system, including for a particular protein(s) and host cell, by varying the rate of decrease in the glucose feed rate and/or the total amount of available glucose (paragraphs [0016][-[0025]).  The method can be used to maximize yields of a wide variety of recombinant proteins in a wide range of hosts (paragraphs [0027]-[0032]).
It would have been obvious to one of ordinary skill in the art to have used the method of Mikkelsen et al. to produce steviol glycosides by engineered yeast wherein a metabolic shift i.e., recombinant proteins required for the synthesis of steviol glycosides, would then be expected to result in increased production of steviol glycosides.  Regarding the process variables recited by Claims 3, 5, 6, 8, 10, 12, 16-18, 20-22, 30 and 32, it would have been obvious to optimize variables such as growth rate, glucose feed rate, and amount and timing of the metabolic shift, in order to tune the metabolic shift and optimize production of recombinant proteins within the host cell and ultimately steviol glycoside production in the method of Mikkelsen et al.  The recited variables are regarded as result-effective variables for which no criticality has been demonstrated.

Claims 1, 3, 6, 8-10, 12, 14, 15, 18, 20-22, 25-27, 30, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. (WO 2014/122227 – see the IDS filed November 29, 2017) in view of Andersen et al. (US Publication No. 2002/0164700 – see the IDS filed November 29, 2017) and Lesnicki et al. (WO 2014/145521 – see the IDS filed November 29, 2017).
Mikkelsen et al. and Andersen et al. have been discussed above.  Neither of those references describes a method which comprises adjusting a medium to a higher pH with a base or measuring the respiratory quotient during the method.
Lesnicki et al. describe enhanced recombinant protein production in yeast by maintaining the culture under controlled oxygen conditions using glucose as the carbon source 
It would have been obvious to one of ordinary skill in the art to have used RQ feedback control during the process of Mikkelsen/Andersen because Lesnicki et al. teach that the use of RQ feedback control can maximize the production of desired proteins (e.g., recombinant proteins required for steviol glycoside production) in a recombinant host cell.  With respect to Claims 14 and 15, Lesnicki et al. teach that it is conventional to control pH at about 6.0 via addition of a base such as NH4OH during yeast fermentation (paragraphs [76], [82]).

Response to Arguments
On page 9 of the response, Applicant has argued that the 103 rejections are inappropriate because “Mikkelsen, Andersen, and Lesnicki disclose the use of recombinant hosts for fundamentally different purposes: production of sweeteners of interest (e.g., rebaudioside M, rebaudioside D, rebaudioside A, rebaudioside B, and combinations thereof) in Mikkelsen, production of polypeptides of interest (e.g., antibodies, growth factors, and hormones) in Andersen, and production of recombinant proteins (e.g., antibody molecules, antibody fragments, and antibody constructs) in Lesnicki”.  Similar comments appear in paragraph 9 of the 132 Declaration filed 16 March 2021.  The argument is not convincing because, as explained in the 103 rejection, Mikkelsen et al. describe the production of steviol glycosides by engineered yeast whereas Andersen et al. teach the use of a metabolic shift to i.e., recombinant proteins required for the synthesis of steviol glycosides, would then be expected to result in increased production of steviol glycosides.  Lesnicki et al. is relied on merely because it teaches that the use of RQ feedback control can maximize the production of desired proteins (e.g., recombinant proteins required for steviol glycoside production) in a recombinant host cell.  
On pages 7-8 of the response, Applicant has argued that the 103 rejections are inappropriate because “Steviol glycosides are not polypeptides or proteins and it is against scientific common sense to simply extend or extrapolate methods for recombinant production of recombinant polypeptides and proteins (e.g., antibodies, antibody molecules, antibody fragments, antibody constructs, growth factors, and hormones) while developing methods and processes for recombinant production of steviol glycosides (e.g., naturally occurring sweeteners)”.  Similar comments appear in paragraphs 10, 11 and 14 of the 132 Declaration.  The argument is not convincing because the teachings of the reference (Andersen et al.) are not limited to the preferred embodiments.   Andersen et al. state that “The present invention advantageously provides a method for increasing yield of a heterologous recombinant protein produced by recombinant host cells by first increasing the protein production capacity of the 
On page 8 of the response, Applicant has argued that the 103 rejections are inappropriate because “The engineered yeast needs a complex of enzymes to provide the pathway for the synthesis of steviol glycosides, namely, multiple enzymes are involved in the synthesis of steviol glycosides in the yeast (as shown in, for Example, Figure 1 of Mikkelsen).  Increasing yield of a polypeptide of interest as a product is entirely different from increasing the activity of a complex of polypeptide(s) having enzyme activity involved in the synthesis of steviol glycosides”.  Similar comments appear in paragraphs 10 and 12 of the 132 Declaration.  The argument is not convincing because Examples 1-16 of Mikkelsen et al. explicitly show that yeast genetically engineered according to the teachings of Mikkelsen et al. produce various steviol glycosides. Thus, whatever complexity might exist in the pathway illustrated in Figure 1 of Mikkelsen et al., if one follows the teachings of Mikkelsen et al. then a recombinant yeast can be produced which produces steviol glycosides.  Moreover, Mikkelsen et al. teach that that 
On page 8 of the response, Applicant has argued that the 103 rejections are inappropriate because “One of skill in the art cannot predict, a priori, that by applying the method of Anderson only the production of the polypeptides beneficial to steviol glycosides synthesis is increased, but not the polypeptides inhibiting such synthesis. Likewise, increasing the yield of an expressed recombinant protein as a metabolite of a host cell, as disclosed in Lesnicki, is not the same as increasing the expression of all the proteins required for the production of steviol glycosides”.  Similar comments appear in paragraphs 10 and 13 of the 132 Declaration.  The argument is not convincing because Andersen et al. explicitly teach that by applying the methods described therein, increased expression of desired recombinant proteins can be achieved.  There is no teaching in Andersen et al. that the methods described therein would be expected to result in the synthesis of any undesirable or inhibitory proteins nor has any objective evidence been presented that such an outcome might occur.
Paragraphs 14 and 15 of the 132 Declaration contain a discussion of “metabolic rate” and “growth rate”, which Applicant asserts are “entirely different concepts and equating the two rates would be scientifically inaccurate”.  Regardless of the concepts of the two phrases, Andersen et al. explicitly teach that “ ‘reducing metabolic rate’ or ‘shifting down metabolic rate’ 
Paragraph 17 of the 132 Declaration describes various experimental results reported in the Specification and paragraph 18 concludes that “Because of the complexity of the steviol glycoside production pathway (as shown in, for Example, Figure 1 of Mikkelsen), these results were surprising an unexpected to me”.  These comments in the 132 Declaration are unconvincing for overcoming the 103 rejections because (1) as discussed above, Mikkelsen et al. explicitly describe working examples in which steviol glycosides are produced by yeast cells which have been genetically engineered according to the teachings of Mikkelsen et al., and (2) to the extent that Applicant is urging that the 103 rejections are rebutted by the presentation of unexpected results the argument is not convincing because any showing of unexpected results to overcome a prima facie case of obviousness must be commensurate in scope with the claims.  Here the results are not regarded as showing a representative range of yeasts or a representative range of steviol glycosides produced by the recombinant yeast.
On page 9 of the response, Applicant has argued that the 103 rejections are inappropriate because the Office Action allegedly does not provide an explanation as why Mikkelsen, Andersen, and Lesnicki provide sufficient teachings from which the ordinary artisan would even consider combining these references to develop and use the instantly claimed methods with reasonable expectation of success and without undue experimentation.  The argument is not convincing because, as discussed above in the 103 rejection, all claim 
Finally, it is noted that the 132 Declaration is devoid of the presentation of any objective evidence other than the discussion in paragraph 17 of various results which appear in the Specification.  Rather, the 132 Declaration has considered the same references relied upon in the 103 rejections (Mikkelsen et al., Andersen et al. and Lesnicki et al.) and Ms. Fosmer (one of the coinventors) has presented her alternative biased opinion on the legal conclusion of obviousness.  For the reasons set forth above, the 103 rejections are maintained.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652